Citation Nr: 1236223	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from January 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Veteran submitted a notice of disagreement with this determination in August 2009, and timely perfected his appeal in August 2010.  The Board notes that the Atlanta, Georgia, RO has original jurisdiction over the Veteran's claim.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his August 2010 Substantive Appeal [VA Form 9] he declined the option of testifying at a personal hearing. 

In March 2011, this claim came before the Board, at which time it was determined that new and material evidence had been received sufficient to reopen the Veteran's previously denied claim.  The Board also determined that the reopened claim should be remanded for additional evidentiary development.  See Board Decision and Remand, March 30, 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from a left knee disability that is the result of a disease or injury in active duty service, nor is it secondary to or aggravated by a service-connected disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active duty service, nor is it related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available VA medical records are in the file.  Despite multiple attempts by VA to obtain the Veteran's VA treatment records dated between January 1, 1982 and December 31, 1997, no records were located.  The Veteran was also informed that no treatment records could be located.  The Board has also reviewed the Veteran's electronic Virtual VA file, to which no new records have been associated.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in July 2009 and May 2011, the results of which have been included in the claims file for review.  The examinations involved review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its March 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) attempted to obtain the missing VA treatment records dated from 1982 to 1997 and scheduled the Veteran for a medical examination, which he attended.  The AMC later issued a supplemental statement of the case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a left knee disability that is secondary to his service-connected right knee disability, or aggravated by such.  The Board disagrees.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) (2011).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52, 744-52, 747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a claimant may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen, 7 Vet. App. at 448.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets the standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439, 446-449 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1) (2011).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2011).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Analysis

The Veteran contends that his currently diagnosed left knee disability is either proximately due to, or permanently aggravated by, his service-connected right knee disability.  See Notice of Disagreement, August 17, 2009.

The threshold criterion for service connection - on either a direct or a secondary basis, is the existence of a current disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran was first complained of left knee pain in 2003, during a VA Primary Care physical examination.  At that time, he was diagnosed with degenerative joint disease (DJD).  See VA Treatment Record, February 19, 2003.  Based on this diagnosis, the Veteran underwent a left total knee arthroplasty in February 2004.  See VA Treatment Record, February 10, 2004 - February 13, 2004.  Accordingly, there is sufficient evidence the Veteran suffers from a left knee disability, and element (1) under Shedden and Wallin, has been satisfied.  See Shedden and Wallin, supra.

With respect to Shedden element (2), in-service disease or injury, the Veteran's service treatment records are completely negative for any complaint, treatment, or diagnosis of a left knee disability.  As such, the Veteran fails to establish element (2).  See Shedden, supra.  There is also no medical evidence of a nexus between the Veteran's current left knee disability and his military service.  Accordingly, the Board will only address the theory of secondary service connection when deciding the issue presented on appeal, as this is the only theory reasonably raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

The Board again notes that the Veteran is service-connected for a right knee disability (the residuals of a right total knee replacement) and thus meets Wallin element (2).  See Wallin, supra.

With respect to the question of secondary service connection nexus, Wallin element (3), the Board finds that secondary service connection is simply not in order.  There is no competent medical evidence of record that demonstrates a nexus between a left knee disability and the Veteran's service-connected residuals of a right knee replacement.  See Velez, 11 Vet. App. at 158.  In fact, there is negative evidence against a finding of secondary service connection.  

During his July 2009 VA joints examination, the Veteran reported that his left knee began to hurt in approximately 1992, and progressed until he required a knee replacement in 2009.  At the time of the examination, the Veteran complained of chronic swelling and warmth in the left knee joint.  The VA examiner diagnosed the Veteran with DJD and residuals of a left total knee replacement, including significant effects on any usual occupation, decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength and pain.  The Veteran was not able to kneel or squat on his knees and was unable to walk or stand more than a few minutes.  The VA examiner concluded that it would be only with resort to mere speculation to opine whether or not the Veteran's current left knee condition was a secondary result of his service-connected residuals of a right total knee replacement.  Specifically, it was noted that the Veteran's service treatment records were silent with regard to a left knee condition (there was an error in the original consult during service listing the left knee instead of the right, which was clarified by the orthopedic consultant.)  There was evidence of altered mechanics of ambulation in the post-service treatment records: the August 2003 VA joints examination of the right knee documented the Veteran's use of a cane for support with no description of gait; the February 2006 VA joints examination of the right knee stated that a cane was occasionally used but a walking stick was always used when more lengthy walking was required out in his fields, although the report stated that the Veteran did not appear to have a significant abnormal gait as to functionally limit him; and an outside medical record documented his use of a cane to ambulate in August 2002.  However, there was no current objective evidence documenting that the cane was used solely for the right knee condition.  See VA Joints Examination Report, July 10, 2009.

The Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  See Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Here, the July 2009 VA examiner's nexus opinion was limited, in part, to speculation.

However, the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  An etiological opinion, however, should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  The Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In summary, despite the speculative July 2009 VA medical opinion, the Board finds that the opinion sufficiently demonstrated a negative nexus between the Veteran's currently diagnosed left knee disability and his service-connected right knee disability.

Additionally, the Veteran was afforded a second VA examination in May 2011.  At that time, the Veteran reported that his left knee pain began in 2009.  Specifically, he stated that his left knee began aching and was stiff without any particular trauma or cause.  He attributed this to his right knee condition.  The Veteran further stated that he underwent left knee surgery in 2009, which helped for a while, but it became painful again shortly thereafter.  The VA examiner opined that the Veteran's left knee osteoarthritis, status post total knee replacement in February 2009, was less likely than not (less than 50 percent probability) caused by, a result of, or aggravated by his active military service as well as by his service-connected right knee condition.  See VA Joints Examination Report, May 2, 2011.

In support of this conclusion, the VA examiner noted that the Veteran's service treatment records were silent for any left knee complaints or conditions and he only served from January 1956 to October 1957.  Knee radiographs taken in July 1992 showed a normal left knee, 35 years after leaving active duty service.  Radiographs of the knees started showing minimal arthritic changes on the left in November 1999, 42 years after leaving active duty, at which time the Veteran was 63 years old, "an age when primary osteoarthritic changes can be seen in any person, whether or not they were ever in military service, and whether or not they had arthritis in the other knee."  Further, the Veteran began claiming in 2009 that "the VA doctor that replaced my knee told me that the other knee would be affected as it would take up most of the load over time and need to be replaced."  The VA examiner noted that an original statement to this effect by said physician was not associated with the Veteran's claims file.  Additionally, literature review did not offer a basis for connecting the Veteran's left knee condition to the service-connected right knee, especially after such a long interval where aging, occupational, sports/exercise and other activities no doubt left their imprint.  Id.

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the Board finds that the conclusion advanced by the May 2011 VA examiner is well supported by the evidence and thoroughly explained, with multiple references to the relevant evidence within the Veteran's claims file.  As such, the Board finds it to be of significant probative value.

Finally, neither the Veteran nor his representative, without evidence showing that he or she has medical training or expertise, is competent to offer a medical opinion as to the existence of a secondary relationship in this case.  See 38 C.F.R. § 3.159(a)(2) (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That is, the Veteran is indeed competent to report the date of onset of his left knee pain; however, he is not competent to state that his left knee disability, a condition requiring a medical diagnosis by a medical professional, is actually secondary to his service-connected right knee disability.  The Veteran's claim fails on the basis of Wallin element (3), nexus.  See Wallin, supra.

Accordingly, the preponderance of the evidence is against the Veteran's left knee disability claim on a secondary basis.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


